Case: 22-2096    Document: 10     Page: 1    Filed: 10/18/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    ARTHUR LOPEZ,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-2096
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:22-cv-00259-MCW, Senior Judge Mary Ellen Cos-
 ter Williams.
                  ______________________

 PER CURIAM.
                         ORDER
     In their responses to this court’s August 18, 2022, show
 cause order, the United States supports dismissal and Ar-
 thur Lopez opposes dismissal. We conclude that we lack
 jurisdiction and therefore dismiss the appeal.
     After the government failed to timely respond to Mr.
 Lopez’s complaint, the United States Court of Federal
 Claims entered default under Rule 55(a) of the Rules of the
 Court of Federal Claims (“RCFC”). The United States re-
 sponded the next day, seeking vacatur of the entry of
Case: 22-2096     Document: 10     Page: 2    Filed: 10/18/2022




 2                                                 LOPEZ   v. US



 default. The Court of Federal Claims granted the govern-
 ment’s request in an order issued on July 1, 2022. Mr.
 Lopez appeals from that order.
     This court only has jurisdiction over a “final decision”
 by the Court of Federal Claims, 28 U.S.C. § 1295(a)(3), and
 an order vacating entry of default does not “end the litiga-
 tion on the merits and leave nothing for the court to do but
 execute the judgment,” Haggart v. United States, 943 F.3d
 943, 951 (Fed. Cir. 2019) (cleaned up); see Haw. Carpenters’
 Tr. Funds v. Stone, 794 F.2d 508, 512 (9th Cir. 1986); cf.
 Parks By & Through Parks v. Collins, 761 F.2d 1101, 1103–
 04 (5th Cir. 1985) (holding that even an order setting aside
 a default judgment “was interlocutory . . . and thus nonap-
 pealable” at the time it was entered).
     Mr. Lopez argues that we have jurisdiction under 28
 U.S.C. § 1292(d)(2), * but that provision requires that the
 appealed-from order include “a statement that a control-
 ling question of law is involved with respect to which there
 is a substantial ground for difference of opinion and that
 an immediate appeal from that order may materially ad-
 vance the ultimate termination of the litigation.” There is
 no such statement in the order vacating entry of default,
 Dkt. No. 17, and thus, this provision does not apply. Mr.
 Lopez’s reliance on TCI Group Life Insurance Plan v.
 Knoebber, 244 F.3d 691, 695 n.1 (9th Cir. 2001), is mis-
 placed because that case addressed certification under Fed-
 eral Rule of Civil Procedure 54(b), not § 1292, which was
 found to be unnecessary because the district court “re-
 solve[d] all claims with regard to all parties” such that the



     *   Mr. Lopez, proceeding pro se, makes this argument
 based on § 1292(c), but that subsection relates to our juris-
 diction of certain non-final orders from district courts. Sec-
 tion 1292(d)(2) applies to certain non-final orders from the
 Court of Federal Claims.
Case: 22-2096    Document: 10       Page: 3   Filed: 10/18/2022




 LOPEZ   v. US                                              3



 “appeal [wa]s not premature.” Here, no such final judg-
 ment has been entered.
     Mr. Lopez also attempts to invoke the collateral order
 doctrine, but we do not agree that the Court of Federal
 Claims’ order vacating entry of default “conclusively deter-
 mine[d a] disputed question,” “resolve[d] an important is-
 sue completely separate from the merits of the action,” or
 is “effectively unreviewable on appeal from a final judg-
 ment,” Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214,
 1220 (Fed. Cir. 2013) (internal quotation marks and cita-
 tion omitted). Cf. Wiggins v. Universal Prot. Servs., LLC,
 No. 21-2652, 2021 WL 7287368, at *1 (3d Cir. Nov. 3, 2021)
 (holding that an order vacating entry of default is not an
 appealable collateral order at least because “the order will
 be reviewable on appeal from a final judgment” (citing
 Adult Film Ass’n of Am. v. Thetford, 776 F.2d 113, 115 (5th
 Cir. 1985))).
     We have considered each of Mr. Lopez’s arguments and
 find them to be without merit.
    Accordingly,
    IT IS ORDERED THAT:
     (1) The appeal is dismissed.
     (2) Any pending motions are denied as moot.
     (3) Each party shall bear its own costs.
                                     FOR THE COURT

 October 18, 2022                    /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court